Citation Nr: 0204523	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  00-20 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel

INTRODUCTION

The veteran had active duty from March 1967 to July 1982.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to a disability rating in excess of 
10 percent for PTSD.  The veteran perfected an appeal of that 
decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and provided him VA psychiatric 
examinations to assist him in substantiating his claim for VA 
compensation benefits.

2.  Any symptoms the veteran experiences due to PTSD are no 
more than mild symptoms.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.14, 4.126, 4.130, Diagnostic Code 
9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records indicate that he 
received inpatient treatment for habitual excessive drinking 
in 1971, April 1981, July 1981, and April 1982.  He was 
separated from service in July 1982 due to chronic alcohol 
dependence that had not responded to prior treatment efforts.  
In conjunction with his separation from service he was 
treated at a VA medical facility in July 1982 for alcohol 
dependence, in remission.  The records contemporaneous to 
service are otherwise silent for any complaints or clinical 
findings related to a psychiatric illness.

The veteran's service personnel records show that he served 
in Vietnam from July 1968 to January 1969, at which time his 
duties were those of an assistant cargo checker and 
communications chief.  He participated in the Tet 1969 
Counteroffensive and the Vietnam Counteroffensive, Phase VI.  
He did not receive any citations indicative of combat 
service.

The veteran initially claimed entitlement to service 
connection for PTSD in September 1993, and stated that the 
treatment records from the VA medical center (MC) would 
support his claim.  The RO did not, however, obtain those 
records.

The veteran underwent a VA psychiatric examination in October 
1993, during which he reported having served in Vietnam for 
five months.  He also reported having gone on a mission to 
destroy bunkers, following which he was medically evacuated 
to the United States due to mental stress.  His service 
records indicate, however, that he was evacuated because he 
had contracted hepatitis.  He stated that he used alcohol and 
other substances while in Vietnam, and that he was assigned 
to a transportation company and worked in communications.  He 
continued to use alcohol after he was separated from service.  
He had been employed since his separation from service, and 
was then married to, but separated from, a woman he had 
married before going to Vietnam.

He stated that one day at work he began to have difficulty 
thinking about Vietnam, and reported having flashbacks, and 
dreamed about dead bodies.  He then started drinking again, 
became very bitter about the way Vietnam veterans were 
treated in comparison to the veterans of the Persian Gulf 
War, became upset when thinking about Vietnam, and wanted to 
be alone.  He had difficulty sleeping, and had been given 
medication to help him sleep.  On mental status examination 
he was quite verbal and well dressed.  He did not appear to 
be depressed, but was slightly anxious.  He did not 
demonstrate any hallucinations or delusions, was quite 
perceptive regarding his situation, his judgment was good, he 
was oriented, and his memory was intact.  The examiner stated 
that he believed that the veteran had PTSD that continued to 
affect his everyday life.  The examiner did not provide any 
analysis of the criteria for a diagnosis of PTSD, nor did he 
attribute the PTSD to any stressful event during the 
veteran's military service.

Based on the evidence shown above, and without any effort to 
identify or verify the veteran's stressors, in a February 
1995 rating decision the RO granted service connection for 
PTSD and assigned a 10 percent rating for the disorder.

VA treatment records show that in February 1998 the veteran 
reported having been given a 30 percent disability rating for 
PTSD.  He had last received treatment at the Mental Health 
Clinic in 1993.  He reported sleepwalking and thrashing about 
in his sleep, and having a short-term memory loss.  He was 
employed on a full-time basis assisting unemployed 
individuals find training and employment, and he expressed 
concern that his symptoms might cause him to lose his job.  
The therapist found that he was well dressed, articulate, and 
oriented.  He demonstrated no signs of anxiety or depression.  
He continued to drink beer, which he did not consider to be 
alcohol, and the therapist noted that he had been separated 
from service due to alcohol abuse.  The therapist found that 
there could be a connection between his reported memory loss 
and his history of alcoholism.

In April 1998 the veteran was evaluated by the mental health 
treatment team.  He then stated that he was sure that 
eventually his problems would interfere with his job.  He was 
then in his second marriage, and was employed in two jobs.  
He experienced bizarre dreams, talked in his sleep, and 
engaged in sleepwalking.  He was taking medication to help 
him sleep, which had no effect on his dreams or sleepwalking.  
He drank a six-pack of beer each night, and took his sleep 
medication, muscle relaxant, and pain medication every night, 
which he had done for several years.  On examination he was 
dressed in a suit and oriented.  He did not appear to be 
anxious or depressed, and there was no evidence of a thought 
disorder.  

The treatment team noted that the veteran had been granted 
service connection for PTSD, and that he had a long history 
of alcohol abuse.  They assessed his mental health problems 
as alcohol dependence with misuse of prescription medication.  
The veteran was not interested in taking the time for 
treatment, and he was referred to the Vietnam Veterans 
Outreach Readjustment Counseling Center (Vet Center) on the 
basis that he might benefit from "talking."  They found that 
he had an active substance abuse problem.  The veteran did 
not receive any further assistance from the Mental Health 
Clinic through May 2000, although he received medical 
treatment for other problems.

In his December 1999 claim for an increased rating the 
veteran stated that the symptoms of PTSD had worsened.  He 
stated that he was receiving counseling from the Vet Center, 
and that he was receiving medication for difficulty sleeping 
and depression.

The RO provided the veteran a VA psychiatric examination in 
May 2000, which included a review of the claims file.  He 
then denied having received any treatment from the Vet Center 
for the previous six or seven months, but continued to 
receive medication from the VA outpatient clinic.  He was 
then in his second marriage, and had been married for three 
years.  His first marriage had lasted 26 years.  He was 
employed full-time as a counselor for dislocated workers, 
which he had done since 1991, and he had an associate of arts 
degree.

He reported using alcohol, and the examiner noted that he had 
alcohol on his breath when the interview began at 11:00 a.m.  
He stated that he had had two beers that morning, and that he 
drank on a nearly continuous basis.  He could easily drink a 
case of beer a night, and also drank on weekends and smoked 
marijuana.  He stated that he had interrupted sleep and 
nightmares, and that he drank to alleviate depression.  He 
also stated that he preferred being by himself.  When asked 
what problems he had during the day he stated that he 
occasionally thought about Vietnam, and he then discussed 
some of the firefights in which he had participated and some 
of the atrocities that he had seen.

On mental status examination he was oriented in all spheres, 
he was not psychotic, and there was no evidence of a thought 
disorder.  His speech and language were intelligible, 
intelligent, and goal directed.  He was not a threat to 
himself or others.  His hygiene was appropriate, his dress 
casual, and there was no evidence of depression, anxiety, or 
mood swings.  His impulse control did not appear to be 
impaired.  The examiner provided diagnoses of alcohol 
dependence, continuous, and a history of PTSD.  The examiner 
assessed the veteran's level of functioning by assigning a 
Global Assessment of Functioning (GAF) score of 65-70.

The veteran presented reports from his employer showing that 
he had used virtually all of the annual and sick leave that 
he had earned since December 1998, as evidence of decreased 
work efficiency.  He implied that his absences from work were 
due to anxiety, depression, and mood swings.

In his September 2000 substantive appeal the veteran asserted 
that his mood swings, depression, and anxiety were not 
evident during his psychiatric examination because he was 
"masking" his behavior.  He also claimed to have obsessional 
rituals that interfered with his routine activities and 
problems with depression that affected his ability to 
function, which is why he drank and liked to stay by himself.  
He stated that he did not go to work when he felt stressed, 
and that the stress was causing problems in his marriage.

The veteran provided testimony at a hearing before the RO 
Hearing Officer in January 2001.  He then stated that he 
slept only a couple of hours each night, although he took 
medication each night to help him sleep.  When asked how the 
lack of sleep affected his work, he stated that the type of 
job he had did not require a lot of effort, and that his work 
consisted primarily of doing the paperwork to get displaced 
workers in school.  Having processed the paperwork for this 
semester, he had little to do until the next semester.  He 
continued to walk and talk in his sleep, and had nightmares 
if he did not take his medication.

When asked whether he had missed work due to PTSD he answered 
affirmatively, and asserted that all of the absences 
documented in the leave records he had submitted were due to 
PTSD.  When asked what he did when he had to take off work 
due to PTSD, he stated that he saved up his sleep medication 
and took it all at once, and slept the entire day.  He stated 
that he experienced depression, and that he dealt with the 
depression by getting drunk.  When he decided to "tie one on" 
he stayed home, because he had gotten a citation three or 
four years previously for driving under the influence, which 
put his job at risk.

He stated that he did not deal with any problems his 
coworkers had, and that he did not have problems dealing with 
his clients.  He also stated that he had memory problems, in 
that he forgot to pay bills.  He had no outside activities or 
interests, and had only one friend.  He denied ever having 
had close friends.  He testified that he spent his spare time 
drinking, because it helped him to forget.  He denied 
receiving any therapy.

Following the hearing the RO provided the veteran an 
additional VA psychiatric examination in January 2001.  That 
examination was conducted by the same psychologist who 
conducted the examination in May 2000.  The psychologist gave 
the veteran the opportunity to be examined by someone else, 
but he declined.  The psychologist again reviewed the claims 
file for the examination.

During the examination the veteran denied receiving any 
mental health treatment.  He had gone to the Vet Center 
several years previously, but stopped attending because he 
did not believe that it did any good.  He continued to take 
several medications, which had not changed from the previous 
examination.  He worked full time as a counselor for 
dislocated workers, and reported having missed work due to 
depression.  He was married, but described his marriage as 
"rocky."  He had grown children with whom he did not have a 
relationship, and lived with his spouse and stepson.

He continued to use alcohol, but did not drink until after 
5:00 p.m.  He drank a six-pack of beer each evening, and the 
same amount on weekends.  He occasionally smoked marijuana.  
He had a friend with whom he sometimes drank, which had 
caused problems in his marriage because he sometimes did not 
come home.  He reported having difficulty sleeping, getting 
only a couple of hours of sleep each night.  He had 
nightmares that he characterized as "pretty rough," but he 
did not describe the content of the nightmares.  He also 
reported having intrusive memories, particularly after 
watching war movies.  He preferred being by himself and did 
not associate with co-workers, and he stated that any event 
could trigger depression.  He reported having obsessional 
rituals, which he described as going off and doing something 
"crazy."  When asked to further explain these episodes, he 
stated that he would go off and sit in a sandtrap (he lived 
near a golf course) and smoke two or three joints of 
marijuana.

On mental status examination he was oriented in all four 
spheres.  The examiner found no evidence of a thought 
disorder or psychosis.  His speech and language were within 
normal limits, there was no evidence of mood swings, reality 
testing was good, and he was not a threat to himself or 
others.  His hygiene was appropriate, his dress was casual, 
his mood was congruent with the interview, and his impulse 
control was not impaired.  The examiner again provided 
diagnoses of alcohol dependence, continuous, and a history of 
PTSD.  The examiner assessed the veteran's level of 
functioning by assigning a GAF score of 65.

Duty to Assist

The regulations pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence were revised 
following the initiation of his claim.  Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  The changes in the regulations are effective 
November 9, 2000, with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and apply to all claims filed on or after 
November 9, 2000, or filed previously but not yet final as of 
that date.  Holliday v. Principi, 14 Vet. App. 282-83 (2001), 
mot. for recons. denied, 14 Vet. App. 327 (2001) (per 
curiam), motion for review en banc denied, 15 Vet. App. 21 
(2001) (per curiam) (en banc); VAOPGCPREC 11-00.  Because the 
veteran had appealed the RO's June 2000 decision it was not 
final on November 9, 2000, and the provisions of the revised 
regulation pertain to the veteran's claim.

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, including making efforts to obtain his service 
medical records (if relevant to the claim), other relevant 
records pertaining to service, VA medical records, and any 
other relevant records held by any Federal department or 
agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  In a claim for disability compensation, 
VA will provide a medical examination which includes a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  Duty to Assist, 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The RO provided the veteran a statement of the case and 
supplemental statements of the case in August 2000, February 
2001, and April 2001.  In those documents the RO informed the 
veteran of the rating criteria for evaluating PTSD, the 
evidence considered in evaluating the severity of PTSD, and 
the rationale for not assigning a higher rating.  The veteran 
presented arguments in response to that notice.  The 
veteran's representative has been provided the claims file 
for review, and did not indicate that the veteran had any 
additional evidence to submit.  The RO notified the veteran 
that his appeal was being sent to the Board, and informed him 
that any additional evidence that he had should be submitted 
to the Board.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

In his December 1999 claim the veteran reported having 
received counseling from the Vet Center.  He told the 
examiner in May 2000, however, that he had not been to the 
Vet Center for six or seven months, and he told the examiner 
in January 2001 that he had not been there for several years.  
The veteran has not indicated that the counseling records 
would support a higher rating, or that the records are 
relevant to the time period being considered for a higher 
rating.

The RO has obtained the veteran's VA treatment records, where 
he was last seen in April 1998, and provided him VA 
psychiatric examinations in May 2000 and January 2001.  The 
veteran provided testimony before the RO Hearing Officer in 
January 2001.  The Board notes that the veteran requested a 
hearing before the Board in Washington, D.C., and that the 
requested hearing was scheduled.  The veteran stated in a 
February 2002 letter, however, that he and his representative 
would not be able to appear for the hearing.  He has not 
indicated the existence of any other evidence that is 
relevant to his appeal, and denied having received treatment 
for PTSD.  Based on the development that has been completed, 
the Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's appeal and that 
no reasonable possibility exists that any further assistance 
would aid the veteran in substantiating the claim.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the proper evaluation for a service-connected 
disorder, manifestations not resulting from the service-
connected disorder cannot be considered.  38 C.F.R. § 4.14.

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment.  38 C.F.R. § 4.126.

The General Rating Formula for Mental Disorders specifies 
that a 30 percent rating applies for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. 
§ 4.3.

The veteran contends that he experiences decreases in work 
efficiency and periods of inability to perform occupational 
tasks due to depression and anxiety in that he has missed 
many days of work because he stayed home to sleep.  The 
evidence also indicates that he has a chronic sleep 
impairment.  The veteran also stated, however, that he spent 
his spare time drinking, that he would drink up to a case of 
beer in an evening, and that he drank due to depression.  He 
has, however, a long history of alcohol abuse that pre-dates 
any documented manifestations of PTSD.  Neither psychiatric 
examination revealed any evidence of depression or anxiety.  
In addition, the examiner did not attribute any of the 
veteran's behavior to an obsessional ritual, as he claimed, 
which is one of the criterion for a 70 percent rating for a 
mental impairment.  Diagnostic Code 9411.

The examining psychologist attributed the veteran's symptoms 
to alcohol dependence, and found that the diagnosis of PTSD 
was by history only.  His last contact with the Mental Health 
Clinic at the VAMC, which occurred in April 1998, also 
resulted in a diagnosis of alcohol dependence, not PTSD.  The 
evidence indicates, therefore, that impairment in the 
veteran's social and occupational functioning is largely due 
to non-service-connected alcohol dependence, not PTSD, and 
that impairment cannot be considered in determining the 
appropriate rating for service-connected PTSD.  38 C.F.R. 
§ 4.14.

The examiner also assessed any impairment in the veteran's 
social and occupational functioning by assigning a GAF score 
of 65-70, which is indicative of mild psychiatric symptoms.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing 
the Diagnostic and Statistical Manual of Mental Disorders 32 
(4th ed. 1994) as defining the GAF scale as reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness").  
Consequently, the Board concludes that any symptoms the 
veteran may experience due to PTSD are no more than mild 
ones.  

The Board notes that alcohol abuse, if secondary to a 
service-connected disorder, may be subject to service 
connection.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), motion for review en banc denied, 268 F.3d 1340 (Fed. 
Cir. 2001) (en banc).  The evidence of record indicates that 
the veteran started drinking prior to entering service, and 
that the alcohol abuse occurred prior to the onset of PTSD.  
The veteran does not allege otherwise, and no medical 
evidence of record suggests that the substance abuse disorder 
should be considered a symptomatic manifestation of PTSD.  
Development to determine whether the alcohol abuse is 
secondary to PTSD is therefore not necessary to decide the 
rating issue before the Board.  

For the reasons shown above the Board finds that the criteria 
for a disability rating in excess of 10 percent are not met, 
and that the preponderance of the evidence is against the 
claim of entitlement to a disability rating in excess of 
10 percent for PTSD.


ORDER

The claim of entitlement to a disability rating in excess of 
10 percent for PTSD is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

